Citation Nr: 0629348	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-20 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from August 1970 to February 1972.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Chicago, Illinois Department of Veterans Affairs (VA) 
Regional Office (RO).  

In July 2005, the appellant testified at a Travel Board 
hearing before the undersigned.  Unfortunately, the tape of 
the hearing was either inaudible or destroyed, and thus could 
not be transcribed.  In an August 2005 letter the Board 
advised the appellant that a transcription of the July 2005 
hearing could not be made; she was offered the opportunity 
for another hearing.  In correspondence received in September 
2005, she responded that she desired another Travel Board 
hearing.  In October 2005 the case was remanded for a Travel 
Board hearing to be rescheduled.  The appellant failed to 
report for the May 2006 rescheduled hearing; therefore, the 
Board will consider the case on the evidence of record.

At the July 2005 hearing, at the appellant's request, the 
undersigned stated the case would be held in abeyance 120 
days for the submission of additional evidence. .  


FINDINGS OF FACT

1. The veteran served in Vietnam.

2. The veteran died in November 2002; the immediate cause of 
his death was renal cell carcinoma; no contributing causes 
were listed on his death certificate; no competent medical 
evidence shows the cause of the veteran's death was lung 
cancer, as alleged.  

3. Renal cell carcinoma was not manifested in service or in 
the first postservice year, and is not shown to have been 
related to the veteran's service, to include to herbicide 
exposure therein.

4. During his lifetime, the veteran had not established 
service connection for any disability.

5. At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was continuously rated totally 
disabling (for a period of 10 or more years immediately 
preceding death). 


CONCLUSIONS OF LAW

1. Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1310, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.312, 3.313 (2006).

2. The legal requirements for establishing entitlement to DIC 
under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.22 (2006). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi,  16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant was advised of VA's duties to notify and assist 
in the development of the claim.  While she did not receive 
complete notice before the initial rating decision, a June 
2005 letter provided certain essential notice prior to the 
readjudication of her claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  This letter explained the evidence 
necessary to substantiate her claim, the evidence VA was 
responsible for providing, the evidence she was responsible 
for providing, and advised her to submit any evidence or 
provide any information she had regarding her claim.  She has 
had ample opportunity to respond/ supplement the record and 
is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.  Additionally, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), an April 2006 letter 
informed the appellant of effective date criteria.  Finally, 
neither the appellant nor her representative has alleged that 
notice in this case was less than adequate.  

The veteran's pertinent treatment records have been secured.  
As noted above, at the July 2005 hearing (of which there is 
no transcript) the appellant requested that the case be held 
in abeyance for 120 days to afford her the opportunity to 
submit additional textual material or other evidence that 
would tend to establish the primary site of the veteran's 
cancer was in his lungs.  The case has been held open in 
excess of 120 days (for more than thirteen months) and the 
appellant has not submitted any such evidence.  Thus, VA's 
duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim.

B.	Factual Background

The veteran's service medical records contain no mention of 
symptoms, complaints or diagnosis of lung cancer or renal 
cell carcinoma.  On clinical examination upon separation, the 
lungs and genito-urinary system were found to be normal.

Generally, November 2001 to September 2002 private treatment 
records show treatment of and consultations regarding 
treatment options for metastasizing renal cell carcinoma.  

A November 2001 CT scan of the abdomen revealed findings that 
were consistent with left renal cell carcinoma.  The tumor 
was extending into the left renal vein and small nodules in 
the right middle lobe; it was noted these "findings are 
suspicious for metastatic disease to the lungs."  A 
subsequent CT scan of the chest found at least 10 nodules 
spread throughout the lung fields that were noncalcified and 
ranged in size from 3 to 10 millimeters.  The impression was 
that these findings were "consistent with metastatic renal 
cell carcinoma."  A bone scan found no evidence of 
metastatic skeletal disease.  The veteran underwent a left 
radical nephrectomy.  A pathology report of the left kidney 
provided a final diagnosis of Grade 2 clear cell renal cell 
carcinoma that measured 12.0 centimeters at its greatest 
dimension.  The tumor thrombus had invaded the perinephric 
adipose tissue and the renal vein, while the vascular margin 
appeared to be free of tumor and the adjacent portions of the 
renal cortex were unremarkable.  The gross description of the 
tumor notes that "the kidney is virtually completely 
replaced by yellow lobulated tumor mass" and that the tumor 
"appears to be mostly encapsulated within the kidney."

A December 2001 CT scan of the chest revealed an interval 
increase in the size and number of multiple right and left 
pulmonary nodules.  It was indicated these results were 
consistent with progression of metastatic disease.

A February 2002 CT scan of the chest showed multiple 
pulmonary metastases.  It was noted that while some nodules 
had resolved since the last CT scan, there were several 5 
millimeter or smaller new pulmonary nodules and several that 
were unchanged since the prior scan.  The largest nodule was 
reported as being located at the left apex of the lung.

A May 2002 CT scan of the chest showed continued progression 
of the disease in the lung and hilar regions.

In June 2002, the veteran submitted a claim of service 
connection for lung cancer, claimed as due to herbicide 
exposure.  The RO did not complete adjudication of the claim 
prior to the veteran's death.

A July 2002 CT scan of the abdomen revealed post surgical 
changes with no definite evidence of metastatic disease.  A 
CT scan of the chest showed multiple bilateral pulmonary 
nodules in keeping with diffuse metastatic disease; right 
hilar and mediastinal adenopathy, most likely metastatic in 
nature; and peripheral infiltrate involving the right upper 
and lower lobes, likely secondary to a pneumonitis, possibly 
related to post obstructive symptoms from right hilar 
adenopathy.  

A July 2002 pathology consultation report notes the anatomic 
site of the cancer was in the left kidney with distant 
metastasis in unknown sites.

A September 2002 private treatment record notes the veteran 
recently had fluid removed from his right lung, because he 
had been suffering from shortness of breath.  A subsequent CT 
scan showed progression of the disease within the chest and 
an increase in bilateral pleural effusions.  

The veteran died in November 2002.  His death certificate 
lists the immediate cause of death as renal cell carcinoma.  
No contributory causes of death were listed.

In a March 2004 statement, the appellant alleged that when 
the veteran was diagnosed with cancer in November 2001 he had 
a tumor in his left kidney and multiple tumors in his lungs.  
She stated that his CT scans were found to be "consistent" 
with renal cell carcinoma, but no biopsies were ever 
performed on his lungs to prove that the primary site of the 
cancer was actually in the kidney:  "Since no biopsy was 
performed the tumors were assumed to be renal cancer when in 
fact they could have been lung cancer."

In a March 2004 VA opinion, the examiner reviewed the 
veteran's claims file and medical records.  He provided the 
following opinion and rationale:

The surgical pathologic evaluation of the left 
kidney has established a diagnosis of clear cell 
carcinoma of the kidney.  CAT scans of the lungs 
show multiple equivocal pulmonary nodules were 
interpreted by more than one examiner as 
consistent with metastatic renal carcinoma 
involving the lungs.  No mention is made by any 
examiner of the presence of a dominant single 
lesion that would be indicative of a primary lung 
tumor with local spread.  No pulmonary pathologic 
material is available.

My opinion therefore is it is unlikely that the 
origin of metastasis or the primary site of the 
cancer was in the lung rather than in the kidney.

In her June 2004 substantive appeal, the appellant 
states that the reasonable doubt doctrine of 38 C.F.R. 
§ 3.102 has not been applied to her case.

In June 2005, the appellant's representative noted 
that the March 2004 VA opinion was based on the 
opinion of other examiners and not on the examiner's 
own empirical knowledge.  

C.	Legal Criteria and Analysis

Service Connection for Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a veteran 
served 90 days or more of continuous, active military service 
during a period of war and malignant tumors become manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
Era (from January 9, 1962 to May 7, 1975), has one of the 
following diseases associated with exposure to certain 
herbicide agents [to include Agent Orange], then that disease 
shall be considered to have been incurred in or aggravated by 
such service, notwithstanding that there is no record of 
evidence of such disease during the period of such service.  
The diseases include Non-Hodgkin's lymphoma; Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), 3.313.  

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The record does not contain any evidence that the renal cell 
carcinoma that caused the veteran's death was manifested in 
service or in his first postservice year; in fact, the cancer 
was diagnosed in 2001, about 29 years after his discharge 
from service.  Consequently, service connection for the cause 
of his death on the basis that the disease that was the 
primary cause of death became manifest in service (or on a 
presumptive basis as a chronic disease under 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. § 3.307, 3.309) is not warranted.

The appellant's theory of entitlement to the benefit sought 
is that the primary site of the veteran's death-causing 
cancer was in his lung and not in his kidney, and that the 
cause of death should be service connected on a presumptive 
basis (for a respiratory cancer due to exposure to herbicides 
in Vietnam).  She asserts that biopsies of the veteran's 
lungs were never taken to determine whether the primary site 
of his cancer was in the lungs, rather than in the left 
kidney.  While the Board sympathizes with her position that 
relevant tests might not have been performed, without 
supporting medical evidence, the allegation that the primary 
site of the cancer was in his lungs is no more than mere 
conjecture, and thus lacking in probative value.  

The United States Court of Appeals for Veterans Claims has 
held that the Board may consider only independent medical 
evidence to support its findings.  If the medical evidence of 
record is insufficient, the Board is not free to substitute 
its own unsubstantiated medical conclusion to refute a 
medical opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  The medical evidence that is of record supports that 
the veteran died of renal cell carcinoma that metastasized 
into the lungs.  All of the treatment records, CT scans, and 
pathological reports conclude that the primary site of the 
cancer was in the left kidney and not in the lungs.  The 
veteran's death certificate lists the primary cause of death 
as renal cell carcinoma and does not list any contributing 
causes.  After thoroughly reviewing the medical records, the 
March 2004 VA examiner opined that it was "unlikely that the 
origin of metastasis or the primary site of the cancer was in 
the lung rather than in the kidney."  Thus, the competent 
medical evidence of record shows that the primary cause of 
the veteran's death was renal cancer, not lung cancer.  

The appellant's unsupported statements are the only evidence 
that lung cancer was the cause of the veteran's death.  While 
the Board is aware that the appellant is a nurse and, thus, 
has some medical expertise, she has merely provided a bare 
conclusion that the primary site of the veteran's cancer was 
in the lungs and not in the kidney.  As noted above, the 
clinical evidence of record does not support her conclusion.  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
The appellant has been given over a year to submit textual or 
other evidence that supports her contention, and she has not 
done so.  Based on the medical evidence of record, the Board 
must conclude that the cause of the veteran's death was renal 
cell carcinoma and not lung cancer.  Thus, presumptive 
service connection for the cause of the veteran's death (as 
due to a respiratory cancer associated with Agent Orange 
exposure) is not warranted.  Furthermore, renal cell 
carcinoma is not enumerated among the diseases the Secretary 
has determined are related to herbicide (Agent Orange) 
exposure.  Consequently, the presumptive provisions of 
38 U.S.C.A. § 1116 do not apply.  

The appellant may still establish service connection for the 
veteran's cause of death due to renal cell carcinoma by 
competent and probative evidence showing that such disease is 
somehow related to service (including to Agent Orange 
exposure therein).  See Combee, 34 F.3d at 1042.  
Significantly, because the veteran served in Vietnam, it is 
presumed (and is not in question) that he was exposed to 
herbicides in service.  However, the record includes no 
competent evidence of a nexus between renal cell carcinoma 
and Agent Orange exposure or the veteran's service otherwise.  

The preponderance of the evidence is against the appellant's 
claim, and the reasonable doubt doctrine is not for 
application.  Hence, the claim must be denied.

DIC under 38 U.S.C.A. § 1318

Benefits may be paid to a deceased veteran's surviving spouse 
or children in the same manner as if death was service-
connected when the death was not caused by the veteran's own 
willful misconduct, and at the time of death the veteran was 
in receipt of, or entitled to receive, compensation for 
service-connected disability that was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death, 
or was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  38 U.S.C.A. 
§ 1318; 38 C.F.R. § 3.22.

The threshold legal requirement for establishing entitlement 
to this benefit is that at the time he died the veteran must 
have been receiving (or entitled to receive) compensation for 
service-connected disability rated totally disabling.  Here, 
the veteran did not have any service-connected disabilities, 
and was not receiving (or entitled to receive) any 
compensation (much less at a total rating level) when he 
died.  Thus, the threshold legal criterion for benefits under 
38 U.S.C.A. § 1318 is not met, and the claim must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).








ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


